Citation Nr: 0512991	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  98-03 800	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1978 to May 1981.

2.	On March 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  Id.  

In a written statement received at the Board in April 2005, 
the veteran requested that his appeal be withdrawn.  Since 
the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


